UNITED STATES DISTRICT COURT |

ae

 

SOUTHERN DISTRICT OF NEW YORK ar
David Stanley, : NOV 2 1 2019. |
Plaintiff, OO
18-CV-4844 (AJN)
—_V—
ORDER
CUNY, John Jay College,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On November 18, 2019, the Court received a letter from Plaintiff that has now been
docketed. To the extent that Plaintiff seeks relief from the judgment, he must make a motion
under Federal Rule of Civil Procedure 60. The Court sets December 23, 2019 as the deadline by
which Plaintiff may make this motion on the grounds raised in his letter. Before filing any
motion, Plaintiff must either obtain new counsel or file a notice of pro se appearance. Chambers
will mail a copy of this Order to Plaintiff and note its mailing on the docket.

SO ORDERED.

Dated: November , 2019

New York, New York \

Wa

WY ALISON J. NATHAN
United States District Judge
